Citation Nr: 1107595	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-18 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), prior to June 8, 2009.

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
from June 8, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In the September 2006 rating decision, the RO continued the 30 
percent rating that had been assigned to the Veteran's service-
connected PTSD.  In a May 2007 rating decision, the RO assigned a 
50 percent rating to the Veteran's PTSD, effective March 22, 
2006, the date that the RO received the Veteran's written claim 
for an increased rating.  In an October 2009 rating decision, the 
RO increased the rating for the Veteran's PTSD to 70 percent, 
effective from June 8, 2009, the date that the Veteran was 
admitted to an inpatient treatment program for PTSD.  That rating 
decision also granted the Veteran's claim for a total disability 
rating based on unemployability, due to service-connected 
disabilities (TDIU), effective from June 8, 2009.  This 
represents a full grant of the Veteran's appeal with regard to 
TDIU.

Also during the course of this appeal, the RO granted the Veteran 
a temporary 100 percent rating from July 9, 2007, to August 31, 
2007, under the criteria of 38 C.F.R. § 4.29 (2010), due to a 
period of hospitalization for PTSD.

While the Veteran has been granted ratings increases during the 
pendency of his appeal, these ratings do not represent the 
highest possible benefit, and, therefore, these issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a January 2010 written statement, the Veteran withdrew his 
previously appealed claims of entitlement to an increased rating 
for residuals, left foot, first metatarsotarsal fracture with 
arthritis, status post; entitlement to service connection for 
bilateral hearing loss; and entitlement to service connection for 
tinnitus.  Therefore, this decision will be confined to the 
issues as set forth above.

In an April 2010 written statement, the Veteran withdrew his 
previous request for a Board hearing.


FINDINGS OF FACT

1.  Prior to June 8, 2009, the Veteran demonstrated PTSD 
symptomatology that included nightmares, hyperstartle, 
hyperarousal, flashbacks, anxiety, and depression; however, his 
PTSD was not manifested by occupational and social impairment 
with deficiencies in most areas or an inability to establish and 
maintain effective relationships.

2.  From June 8, 2009, the Veteran experienced PTSD 
symptomatology that included intermittent panic attacks, 
depression, anxiety, impaired family relationships, subjective 
memory impairment, nightmares, flashbacks, and social avoidance; 
however, his PTSD was not manifested by total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD, 
prior to June 8, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 70 percent for PTSD, 
from June 8, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).
  
VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction).  Id.; Pelegrini, 18 Vet. App. 
at 112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In an April 2006 letter, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the claims for increased ratings, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
letter also contained information pertaining to the assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
September 2006 RO rating decision reflects the initial 
adjudication of the claims.  

An October 2008 letter provided the Veteran with the criteria 
used to rate his PTSD.  Thereafter, the October 2009 supplemental 
SOC (SSOC) reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent evidence associated with the 
claims file consists of VA, Social Security, and private 
treatment records and the reports of June 2006, March 2008, and 
July 2009 VA examinations.  The Board finds that the examinations 
were adequate to allow proper adjudication of the issue on 
appeal.  The examiners conducted complete mental examinations, 
recorded all findings considered relevant under the applicable 
diagnostic code, and considered the full history of the 
disability.  Also of record and considered in connection with the 
appeal are various written statements provided by the Veteran, 
and by his representative, on his behalf.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with either of the claims.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of any of the matters on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD is rated 50 percent disabled prior to June 8, 
2009, and 70 percent thereafter, under the criteria of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2010).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, Code 9411.

For the next higher 70 percent evaluation to be warranted, there 
must be occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as: suicidal ideation; 
obsessive rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.130.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

In a March 2006 written statement, the Veteran indicated that he 
could no longer perform his job because his doctor refused to 
sign the release for him to get his license.  This reportedly was 
due to his PTSD.

A March 2006 VA treatment record shows that the Veteran denied 
hallucinations, delusions, or loosening of association.  Memory 
and judgment were not clinically impaired.  Insight and 
motivation were fair.  A separate March 2006 VA record shows that 
the Veteran reported a slowing of short-term memory.  His GAF 
score was 50.

A March 2006 private treatment record shows a GAF score of 41-50.

A May 2006 VA outpatient record shows that the Veteran 
experienced daily intrusive memories and flashbacks 12-24 times 
per week.  He complained of anxiety, poor sleep, low energy, 
impaired concentration and memory, hypervigilance, intermittent 
panic attacks, and depression that is less than daily.  He denied 
suicidal or homicidal ideation.  The Veteran's wife reported that 
they had a stable relationship.  On examination, the Veteran was 
alert, oriented, and casually dressed.  Hygiene was good.  There 
were no abnormal movements.  The Veteran's behavior was somewhat 
uncomfortable, but he was cooperative and made fair eye contact.  
His affect was constricted.  The Veteran's speech and thoughts 
were normal.  He did not appear to be responding to internal 
stimuli.  He denied hallucinations and delusions.  Concentration 
and memory were fair.

In June 2006, the Veteran underwent VA examination.  He was 
accompanied by his wife.  The Veteran preferred for his wife to 
be present, because he stated that they do all things together.  
He stated that he worked as a truck driver until February 2006.  
He became disqualified at that time due to his PTSD and 
medications.  He now worked part time as a warehouse sweeper for 
his brother-in-law.  He stated that his relationships with 
customers are not as good as they once were.  He reported that he 
generally got along well with other people, but he occasionally 
became irritable with customers.  He reported flashbacks and 
occasionally felt like he did not care if he lived.  However, he 
denied any suicidal ideas.  He used to enjoy hunting but quit.  
He sleep was poor, and his mood was mostly fine but not good at 
times.  He reported some depression.  He avoided people at times.  
He had poor concentration, and his relationship with his wife was 
intermittently strained.

The Veteran had been married for 34 years, and his family was 
generally very supportive.  On examination, the Veteran was 
cooperative, oriented, and relevant.  His affect was appropriate.  
The Veteran's mood was mildly to moderately anxious and mildly 
depressed.  He denied suicidal or homicidal ideas.  There were no 
delusions, hallucinations, phobias, obsessions, or compulsions.  
Immediate recall and concentration were mildly impaired.  Short- 
and long-term memory appeared to be intact.  There were no overt 
or severe cognitive problems other than mild difficulty 
concentrating.  The diagnosis was PTSD, and the GAF score was 60.  
The examiner opined that the Veteran's occupational functioning 
appeared to be moderately impaired.  He appeared to be 
functioning relatively marginally in his current part-time job.  
Social impairment was mild to moderate.

In a June 2006 written statement, the Veteran's wife indicated 
that he did not have the same interest in things that he used to.  
He has trouble focusing on anything that he does.  The Veteran 
lost his truck driving license in February due to reporting to a 
doctor that he had an accident during a flashback.  They had more 
fights now than previously.

On a June 2006 claim for a TDIU, the Veteran indicated that he 
last worked full time on March 31, 2006.  He continued to work 
part time.

In a July 2006 written statement, the Veteran's boss, who is also 
his brother-in-law, indicated that, if the Veteran were not his 
family, he would have lost his job when he failed to obtain his 
driver's license in February.  He would be unable to provide a 
reference for the Veteran to obtain other employment due to his 
frequent absences for VA appointments and his flashbacks.

August 2007 VA inpatient records show that the Veteran was 
hospitalized from July 9, 2007, to August 3, 2007, for treatment 
for PTSD.  His GAF at discharge was 41.  The symptoms that were 
the reason for his admission were depression, lack of motivation, 
hypervigilance, startled response, flashbacks, and a history of 
anger problems.

December 2007 VA outpatient treatment records show that the 
Veteran complained of anxiety.  His GAF score was 61.  There was 
no improvement in the frequency or intensity of his nightmares.  
He had some days that he had interest in activities.  Other days, 
he was depressed and ruminated about Vietnam.  He struggled with 
impaired concentration and short-term memory.  The Veteran lived 
with his wife and two adult children.  His family was supportive.  
He enjoyed attending PTSD group therapy and was planning on going 
out to breakfast with some of the members.  While he had some 
problems with activities at home, he recently completed some 
projects, and he and his wife went on vacation to Tennessee.  On 
evaluation, the Veteran was alert and oriented.  Hygiene and 
dress were normal.  The Veteran was fidgety throughout the 
interview and had difficulty making eye contact.  His affect was 
anxious.  Speech and thoughts were normal.  Concentration and 
memory were fair.  He denied obsessions, compulsions, or recent 
panic attacks.  He was anxious in social situations and described 
avoidant behaviors.  He was often physically restless and worried 
excessively.  The Veteran felt edgy and described hypervigilance 
and an exaggerated startle response.  He reported nightmares, 
flashbacks, and intrusive memories.  Insight and judgment were 
good.

A February 2008 VA treatment record shows that the Veteran 
reported going on outings with his wife.  His family was 
supportive.  He liked the PTSD support group he attended and 
planned to take a trip to see the Vietnam Wall with them.

In March 2008, the Veteran underwent VA examination.  He reported 
close relationships with his wife and two sons.  He also 
described good social relationships.  He enjoyed reading, 
walking, and spending time with his wife.  He denied a history of 
suicide attempts and violence.  He reported some improvement 
since his inpatient treatment, but the Veteran still felt worse 
than the last time he was evaluated by VA.  On examination, the 
Veteran was appropriately dressed.  Psychomotor activity was 
unremarkable.  Speech was rapid, attitude was cooperative, affect 
was normal, mood was good, attention was intact, and the Veteran 
was oriented.  Thought process and content were unremarkable.  
The Veteran denied delusions.  The Veteran understood the outcome 
of his behavior and understood that he had a problem.  He 
described nightmares and denied hallucinations.  He had no 
inappropriate behavior.  The Veteran denied panic attacks and 
homicidal or suicidal thoughts.  Impulse control was good.  
Memory was normal.  The diagnosis was PTSD.  The Veteran was not 
currently employed and had not worked for less than one year.  
The Veteran noted that this was based upon the recommendations of 
the inpatient program he attended.  The GAF score was 55.

An October 2008 VA treatment record shows that the Veteran and 
his wife were planning on leaving soon for a month-long trip to 
Tennessee.  They camped and socialized with another couple while 
there.  He did report feeling anxious on a daily basis and mildly 
depressed at times.  He had to force himself to do things.

VA hospitalization records show that the Veteran was an inpatient 
for a PTSD program from June 8, 2009, to June 19, 2009.  His 
discharge GAF score was 46.  There was no evidence of suicidal or 
homicidal risk.  He reported trouble with his temper, including 
at home with his family.

A September 2009 VA outpatient record shows that the Veteran was 
getting ready to go on a six-week trip to Tennessee.  He had some 
anxiety but was looking forward to it.  He discussed two recent 
visits from good friends.  He had a good time and enjoyed their 
company.

The claims file contains numerous additional VA and outpatient 
treatment records, dated from March 2006 to the present.  Other 
than that noted above, these records contain evidence and 
symptoms that are already outlined in the records detailed 
herein.

Based on a review of the record, the Board finds that, prior to 
June 8, 2009, a disability rating in excess of 50 percent is not 
warranted.  Specifically, during this time period, the Veteran 
did demonstrate deficiencies in work.  However, he consistently 
reported that his family was supportive and that he had close 
relationships with his wife and two adult children.  It was noted 
in the record that the Veteran's wife attended most individual 
treatment sessions with him, and the Veteran felt better when she 
was present.  They went on camping vacations together.

Furthermore, the Veteran's judgment and thinking were always 
noted to be normal and logical.  His mood, at times, was noted to 
be anxious.  However, all evidence of record shows that there was 
no suicidal ideation, obsessional rituals, or abnormal speech.  
While the Veteran demonstrated less than daily depression and 
reported intermittent panic attacks in March 2006, there is 
simply no evidence, including the Veteran's own statements, that 
suggests that he had depression or panic attacks that were near-
continuous.  He reported some irritability and fighting with his 
wife; however, there was no evidence of any episodes of violence 
during this time period.

Throughout this time period, the Veteran has always been 
described as oriented and as having good personal hygiene and 
appearance.  Finally, the evidence demonstrates that the Veteran 
was able to establish and maintain some effective relationships.  
These included those with his wife and children, other members of 
a PTSD support group, and a couple he and his wife associated 
with.  Until he stopped working altogether in July 2007, the 
Veteran was able to maintain a relationship with his boss, who 
was also his brother-in-law.  It is noted that the Veteran 
reported that he stopped working based upon advice he received 
during his inpatient treatment.

Given these findings, the Board concludes that a disability 
rating in excess of 50 percent is not warranted prior to June 8, 
2009.  The Veteran did not demonstrate deficiencies in most areas 
and was able to establish and maintain some effective 
relationships.

Furthermore, the Board finds that the evidence dated from June 8, 
2009, does not support a finding that an increased rating is 
warranted.  The Veteran has not, at any time, demonstrated total 
occupational and social impairment.  He maintained a relationship 
with his wife and reported in October 2009 that they were 
departing for a six-week trip together.  He also indicated that 
he had two friends that recently visited, and he enjoyed these 
occasions.  The Veteran was no longer working.  However, his 
activities fail to demonstrate total occupational and social 
impairment.

Furthermore, there is no impairment in thoughts or speech.  The 
Veteran consistently denied delusions and hallucinations.  He 
demonstrated no inappropriate behavior.  He denied suicidal and 
homicidal ideation.  While the Veteran reported that he was 
irritable and had trouble with his temper, particularly around 
his family, there is no evidence of violence towards other 
people.  He maintained his personal hygiene, and there is no 
evidence that the Veteran was unable to perform his activities of 
daily living.  The Veteran has always been shown to be oriented, 
and, while he complained of concentration problems and some 
short-term memory impairment, memory has always been normal on 
examination, and there is simply no evidence that the Veteran had 
memory impairment such that he forgot names of family members, 
his own occupation, or other similar information.

The Board further finds that none of the GAF scores assigned, 
either before or after June 8, 2009, ranging from 41 to 60, 
alone, provide a basis for assigning ratings in excess of those 
already granted.  According to DSM-IV, a GAF score ranging from 
41 to 50 is assigned for serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score from 51 to 60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  In this case, however, as noted above, there is no 
evidence of suicidal ideation or any obsessional rituals.  
Furthermore, the Veteran did demonstrate serious impairment in 
occupational functioning but not in social functioning.  
Therefore, the assignment of a GAF score of 41 may have been 
appropriate, but it does not indicate that a rating in excess of 
50 percent prior to June 8, 2009, or a 70 percent rating 
thereafter, is warranted.  

The SSA determination found that the Veteran was disabled 
beginning on June 1, 2007, due to a primary diagnosis of mood 
disorders and a secondary diagnosis of PTSD.  However, the Board 
emphasizes that it is not bound by the findings of disability 
and/or unemployability made by other agencies, including SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating 
the SSA's favorable determination, while probative evidence to be 
considered in the claim with VA, is not dispositive or altogether 
binding on VA since the agencies have different disability 
determination requirements).  Thus, the SSA records do not 
warrant a disability rating higher than 50 percent prior to June 
8, 2009, or 70 percent thereafter.

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
mental disability is inadequate.  A comparison of the level of 
severity and symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for a mental 
disability shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular ratings of 50 and 70 percent.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Based on the foregoing, the Board finds that the staged ratings 
assigned for the Veteran's PTSD are appropriate, pursuant to Hart 
v. Mansfield, 21 Vet. App. 505 (2007), and that the evidence of 
record preponderates against a finding that the criteria for 
ratings in excess of 50 percent prior to June 8, 2009, and 70 
percent thereafter, for PTSD are met.  As such, the Veteran's 
claims must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 50 percent for PTSD, prior to June 8, 2009, 
is denied.

A rating in excess of 70 percent for PTSD, from June 8, 2009, is 
denied.






____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


